DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The status of the claims is as follows:
Claims 1-15 are pending in the application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-03-12 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Specification Para [027] Line 1 recites “Further say Domain 1 refers to a coder (another stakeholder).”  However, Domain 1 was already established as “Mechanical engineering” in Para [026].  Thus, Specification Para [027] Line 1 should be changed to read “Further say Domain 2.  Appropriate correction is required.
Specification Para [026] Line 19 recites the term “bearing bod”.  This should be changed to read “bearing box”.  Appropriate correction is required.
Specification Para [034] recites:  “In an embodiment of the present disclosure, at step 210, the one or more hardware processors 104 determine, using the optimized ML models, root cause analysis and interpretable root cause information associated with the root cause analysis.”  However, this description corresponds with step 212 in the drawing.  Thus, this should be changed to read “In an embodiment of the present disclosure, at step 212, the one or more hardware processors 104 determine, using the optimized ML models, root cause analysis and interpretable root cause information associated with the root cause analysis.” Appropriate correction is required.
Claim Objections
Claims 1, 6, 8, 9, and 10 are objected to because of the following informalities:  the claims recite numbers of figures in the drawings (e.g. “one or more domains (202)”).  These should be removed from the claim language.  Appropriate correction is required.
Claims 1, 6, and 11 are objected to because of the following informalities:  the claims contain unnecessary commas.  Commas should be removed from “receiv(-ing/-e), input data”, “determin(-ing/-e), relationship”, and “apply(-ing), one”.  Also, “determin(-ing/-e), relationship” should be changed to include an indefinite article “determin(-ing/-e) a relationship”. Appropriate correction is required.
Claims 3, 8, and 13 are objected to because of the following informalities:  the claims contain unnecessary commas.  The comma should be removed from “Receiv(-ing, -e), input data”. Appropriate correction is required.
Claims 4, 9, and 14 are objected to because of the following informalities:  the claims contain unnecessary commas and are missing an article.  “Determin(-ing, -e), relationship” should be changed to read “Determin(-ing, -e) a relationship”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, particularly a “mental process” (concepts performed in the human mind (including an observation, evaluation, judgment, opinion – see MPEP 2106.04(a)(3)).  
Step 1 Analysis
Claims 1-4 are directed to a method, Claims 6-9 are directed to a system, and Claims 11-14 are directed to one or more non-transitory machine readable information storage mediums, thus the claims are directed to one of the four statutory categories of patent eligible subject matter.
Step 2A Prong 1 Analysis 
Claims 1, 6, and 11 recite:
“representing, using an ontology based format technique, the input data as a plurality of graphical knowledge representations”; representing data as a knowledge 
“determining, relationship between (i) the plurality of sensors and associated attributes and (ii) the domain knowledge across the plurality of graphical knowledge representations”; determining a relationship falls under an “observation, evaluation, judgment, opinion”, and is thus a mental process
“optimizing the one or more ML models based on the performance metric”; A reading of the Instant Specification reveals that this “optimizing” of the ML models is not training.  Firstly, this “optimizing” occurs after applying the model, whereas training occurs before the model is applied.  Secondly, this optimizing is “based on the performance metric”, and examples of the performance metric given in [029] are:  “(e.g., recall, precision, Fscore, and the like)”.  One of ordinary skill in the art will appreciate that after a classifier is trained, recall, precision and Fscore can be adjusted by adjusting the decision threshold of a classifier.  Adjusting the decision threshold and running an ML classifier to determine the best decision threshold is something that can be done by the human mind with the aid of pen and paper, and is thus a mental process
“determining, using the optimized ML models, root cause analysis and interpretable root cause information associated with the root cause analysis, from the relationship determined across the plurality of graphical knowledge representations”; determining a cause using the models from a relationship falls under an “observation, evaluation, judgment, opinion”, and is thus a mental process
Step 2A Prong 2 Analysis 
Claims 1, 6, and 11 do not integrate the abstract idea into a practical application. Additional element “receiving, input data comprising (i) type of problem and one or more solutions associated with the type of problem, and (ii) sensory information from a plurality of sensors deployed in an Internet of Things (loT) platform, and (iii) domain knowledge from one or more sources, the domain knowledge is specific to the input data and corresponds to one or more domains” amounts to insignificant extra solution activity, in particular “mere data gathering” (See MPEP 2106.05(g)(3)).  Furthermore, additional element “applying, one or more Machine Learning (ML) models on the determined relationship”, only broadly recites a machine learning model, and “whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished” indicates that this amounts to “mere instructions to apply an exception” (See MPEP 2106.05(f)).
Step 2B Analysis
Claims 1, 6, and 11 do not contain any additional elements that amount to significantly more than the abstract idea.  Regarding the additional element “receiving, input data comprising (i) type of problem and one or more solutions associated with the type of problem, and (ii) sensory information from a plurality of sensors deployed in an Internet of Things (loT) platform, and (iii) domain knowledge from one or more sources, the domain knowledge is specific to the input data and corresponds to one or more domains”, there is nothing to indicate in the claims or specification that receiving the sensory information from the IoT devices is done in some novel or unconventional way.  Thus, receiving this data from the IoT devices amounts to well-understood, routine, and conventional activity, particularly “receiving 
Dependent claims
Dependent claims 2-4, 7-9, and 12-14 are also rejected under 35 U.S.C. 101 for the following reasons:
Claims 2, 7, and 12 merely recite “the interpretable root cause information varies based on the domain knowledge obtained from the one or more sources”.  The claims are still directed to a mental process.
Claims 3, 8, and 13 recite the additional step of “constructing domain knowledge graph for each of the one or more domains and identifying relationship among information across the one or more domains.”  Constructing a knowledge graph can be done in the human mind with the aid of pen and paper, and thus the claims are still directed to a mental process.
Claims 4, 9, and 14 recite “identifying jargon in the domain knowledge across the plurality of graphical knowledge representations; and translating the jargon into interpretable data using one or more translation techniques”; identifying and translating jargon are examples of “observation, evaluation, judgment, opinion”, and thus the claims are still directed to a mental process.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich et. al. (US 2020/0022006 A1; hereinafter “Froehlich”) in view of Abele et. al. (“Combining Knowledge Modeling and Machine Learning for Alarm Root Cause Analysis”; hereinafter “Abele”) and Vong et. al. (“Simultaneous-Fault Diagnosis of Automotive Engine Ignition Systems Using Prior Domain Knowledge and Relevance Vector Machine”; hereinafter “Vong”)
As per Claim 1, Froehlich teaches a processor-implemented method (Froehlich, Para [0007], discloses:  “In another aspect, a system for optimizing a radio access network includes a processor and a memory device coupled to the processor.”), comprising:
(Froehlich, Para [0031], discloses:  “As shown in FIG. 1, troubleshooting system 150 may be communicatively connected to a knowledge base system (KBS) 160. In some embodiments, the KBS 160 may comprise a cloud-based system suited for complex tasks. According to an embodiment of the present invention, KBS 160 may be capable of providing resolution recommendations for a plurality of detected network failures by communicating with the troubleshooting system 150. In one embodiment, KBS 160 may be designed to apply formal representations of domain knowledge or expertise to solve network related problems.”  Here, Froehlich discloses input data (“knowledge base”) comprising (i) a type of problem and one or more solutions associated with the type of problem (“providing resolution recommendations…domain knowledge or expertise to solve network related problems”), and (iii) domain knowledge from one or more sources, the domain knowledge is specific to the input data and corresponds to one or more domains (“formal representations of domain knowledge”).  Froelich, Para [0029], also discloses input data comprising (ii) sensory information from a plurality of sensors:  “A session, call, or data record is created for each UE 104 using messages, signals, and/or data collected or intercepted by monitoring probes from various network interfaces. A monitoring system, such as monitoring probes and monitoring server (not shown in FIG. 1), may be coupled to interfaces and links in the network to passively monitor and collect signaling data from one or more interfaces in the network.”  Here, Froelich discloses input (“messages, signals, and/or data collected”) from a plurality of sensors (“monitoring probes”).  These sensors are in an IoT platform, as the UE are described in Froehlich [0025]:  “Some of the UEs 104 may be referred to as IoT devices (e.g., parking meter, gas pump, toaster, vehicles, etc.).”  Thus, the UEs that the sensors monitor may be IoT devices, and thus the input is collected from sensors on an IoT platform.  Froehlich, Para [0034], discloses:  “For example, the desired outcome may include, but is not limited to, improved cell coverage, improved call drop counts, improved data speed, and improved QoS metric or a combination thereof.”  Here, Froehlich discloses that the solutions are indicative of a performance metric (“desired outcome”)).
representing, [using an ontology based format technique], the input data as [a plurality of graphical] knowledge representations (Froehlich, Para [0031], discloses:  “As shown in FIG. 1, troubleshooting system 150 may be communicatively connected to a knowledge base system (KBS) 160. In some embodiments, the KBS 160 may comprise a cloud-based system suited for complex tasks. According to an embodiment of the present invention, KBS 160 may be capable of providing resolution recommendations for a plurality of detected network failures by communicating with the troubleshooting system 150. In one embodiment, KBS 160 may be designed to apply formal representations of domain knowledge or expertise to solve network related problems.”  Here, Froehlich discloses representing the input data (“knowledge base system”) as a knowledge representation (“formal representations of domain knowledge”)).  *A plurality of graphical knowledge representations will be taught below
[graphical] knowledge representations (Froehlich, Para [0044], discloses:  “According to embodiments of the present invention, the automated classification model is a Bayesian statistical model that utilizes sets of knowledge processing rules. Expert knowledge is used to seed training of the model by a machine. This knowledge-based seeding of the model may more effectively create a predictive model. In some embodiments, the seed may represent relationships between the plurality of network monitoring parameters.”  Here, again Froelich discloses a relationship between the domain knowledge (“Expert knowledge is used to seed training”) and the plurality of sensors and associated attributes (“relationships between the plurality of network monitoring parameters”)). *A plurality of graphical knowledge representations will be taught below
applying, one or more Machine Learning (ML) models on the determined relationship (Froehlich, Para [0044], discloses:  “According to embodiments of the present invention, the automated classification model is a Bayesian statistical model that utilizes sets of knowledge processing rules.”  Here, Froehlich discloses “automated classification model is a Bayesian statistical model”.  Froehlich explicitly recites machine learning for the automated classification model in [0038]:  “According to embodiments of the present invention, these knowledge processing rules managed by the rules engine 164 may feed the machine learning based automated classification model.”)
determining, using the [optimized] ML models, root cause analysis and interpretable root cause information associated with the root cause analysis, from the relationship determined across the plurality of [graphical] knowledge representations (Froelich, Para [0038], discloses:  “According to embodiment of the present invention, at step 210, the RAN analysis engine 166 performs root cause analysis of identified and/or stored network monitoring parameters using automated classification model by applying one or more knowledge processing rules.”  Here, Froelich discloses root cause analysis using the ML models (“using automated classification model”) from the relationship determined across the plurality of knowledge representations (“by applying one or more knowledge processing rules”).  Froelich, Para [0042], discloses “According to an embodiment of the present invention, at step 212, the RAN analysis engine 166 generates a recommendation related to the desired outcome based on the analysis performed at step 210. In various embodiments, the RAN analysis engine 166 provides meaningful predictive analysis of deployed radio cells, detect the existence of problem states within the wireless network, and/or perform root cause analysis. The RAN analysis engine 166 can preferably report problems that are either fully or partially “matched,” along with a confidence factor (e.g., confidence probability) associated with each matched problem.”  Here, Froelich discloses interpretable root cause information associated with the root cause analysis (“report problems that are either fully or partially “matched,” along with a confidence factor”)).
However, Froelich suggests, but does not explicitly teach representing, using an ontology based format technique, the input data (Froehlich suggests this in [0044]:  “According to embodiments of the present invention, the automated classification model is a Bayesian statistical model that utilizes sets of knowledge processing rules. Expert knowledge is used to seed training of the model by a machine. This knowledge-based seeding of the model may more effectively create a predictive model. In some embodiments, the seed may represent relationships between the plurality of network monitoring parameters.”  Here, Froelich suggests an ontology (“knowledge-based seeding…represent relationships between the plurality of network monitoring parameters”).
optimizing the one or more ML models based on the performance metric (Froelich suggests this in [0039]:  “In various embodiments, the RAN analysis engine 166 utilizes one or more automated classification models that may utilize one of the automated machine learning techniques. Each model can cover a broad set of instances.”  One of ordinary skill in the art will appreciate that in a classifier, typically it is trained with a decision threshold of 50%, and then after training this threshold is adjusted to balance precision and recall, to optimize the model.  Thus, Froelich suggests optimizing the one or more ML models based on the performance metric.)
Froelich also does not teach representing the input data as a plurality of graphical knowledge representations.
Abele explicitly teaches representing, using an ontology based format technique, the input data as a plurality of graphical knowledge representations (Abele, Page 1844 top right column, discloses:  “A knowledge-based alarm system that assists the operator in decision-making requires three main components: a knowledge base containing the structured expert knowledge and rules, an inference engine which processes the rules, and a user interface to enable the interaction with the operator.”  Here, Abele discloses a knowledge base. Also, Abele Page 1844 Fig. 3, discloses:

    PNG
    media_image1.png
    158
    409
    media_image1.png
    Greyscale

Above, Abele discloses a knowledge graph representing an ontology, which comprises a plurality of graphical knowledge representations, as the knowledge graph comprises multiple parts representing different parts of the knowledge.)
Froelich and Abele are analogous art because they are both in the field of endeavor of using machine learning for root cause analysis.
It would have been obvious before the effective filing date of the claimed invention to combine the ML root cause analysis of Froelich with the knowledge graph ontology of Abele.  One of ordinary skill in the art would be motivated to do so in order to provide a way of representing knowledge that is both extensible and efficient (Abele, Page 1884:  “These components must satisfy a number of basic requirements which are summarized in the following. The knowledge base should be extensible, appropriately represent uncertain knowledge.  The inference engine, should automatically and rapidly draw inferences from a knowledge base.”)
However, thus far, the combination of Froelich and Abele suggests, but fails to explicitly teach optimizing the one or more ML models based on the performance metric.
Vong explicitly teaches optimizing the one or more ML models based on the performance metric.  (Vong, Page 9 Figure 7, discloses:

    PNG
    media_image2.png
    631
    996
    media_image2.png
    Greyscale

Here, Vong, like Froelich, discloses a classifier based on domain knowledge.  Vong, like Froelich, also discloses wherein the one or more solutions are indicative of a performance metric (“F-measure”).  Froelich above discloses, after training, optimizing the ML model based on this metric.)
	Vong and the combination of Froelich and Abele are analogous art because they are both in the field of endeavor of ML based root cause analysis.  It would have been obvious to one of ordinary skill in the art to combine the classifier optimization of Vong with the classifier based root cause analysis of the combination of Froelich and Abele in order to balance precision and recall, thereby reducing false positives and false negatives (Vong, Pages 7-8:  “To define 𝐹-measure 𝐹me, two concepts of precision (𝜋) and recall (𝜏) are used so that where 𝜋 𝜏 are originally designed for single-fault patterns only but can be extended to handle simultaneous-fault patterns.”)

As per Claim 2, the combination of Froelich, Abele, and Vong discloses the method as claimed in claim 1.  Froelich teaches the interpretable root cause information varies based on the domain knowledge obtained from the one or more sources (Froelich, as shown above in Para [0038], discloses:  “According to embodiment of the present invention, at step 210, the RAN analysis engine 166 performs root cause analysis of identified and/or stored network monitoring parameters using automated classification model by applying one or more knowledge processing rules.”  Here, Froelich discloses that the root cause is determined via machine learning model based on domain knowledge (“knowledge processing rules”).  Thus, if the domain knowledge (or knowledge processing rules), changes, then the output of the machine learning model will change, and a different root cause may be diagnosed.  Therefore, the output interpretable root cause information would also change.  Thus, the interpretable root cause information varies based on the domain knowledge obtained from the one or more sources.)

As per Claim 3, the combination of Froelich, Abele, and Vong discloses the method as claimed in claim 1.  Abele teaches wherein the step of receiving, input data is preceded by constructing domain knowledge graph for each of the one or more domains and identifying relationship among information across the one or more domains.  (Abele, Page 1884, discloses:  “Main tasks of a knowledge engineer is to collect, structure, and model the expert knowledge to create a knowledge base. These tasks require a close communication between the knowledge engineer and the expert and a free access to system documentation.”  Abele also shows in Pg 1885, Fig. 6:

    PNG
    media_image3.png
    385
    439
    media_image3.png
    Greyscale

Here, Abele shows the knowledge engineer working before the input to the Diagnostic tool.  Thus, Abele discloses the step of receiving, input data is preceded by constructing domain knowledge graph for each of the one or more domains.  This knowledge graph identifies a relationship among information across the domain, as shown in Abele Pg 1884: “Ontologies are semantic data models that represent the knowledge about a domain through classes, individuals, and relations.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abele with the combination of Froelich and Vong for at least the reasons recited in Claim 1.

	Claim 6 is a system claim corresponding to method claim 1.  The difference is that it recites a memory and a communication interface.  (Froelich, Para [007], discloses:  “In another aspect, a system for optimizing a radio access network includes a processor and a memory device coupled to the processor.”  Froelich, Para [0071], discloses:  “The servers 150 and 160 may also communicate with one or more external devices 414 such as a keyboard, a pointing device, a display 424, etc.; one or more devices that enable a user to interact with the servers 150 and 160; and/or any devices (e.g., network card, modem, etc.) that enable the servers 150, 160 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 422.”)  Claim 6 is rejected for the same reasons as Claim 1.

Claim 7 is a system claim corresponding to method claim 2.  The difference is that it recites a memory and a communication interface.  Claim 7 is rejected for the same reasons as Claim 2.

Claim 8 is a system claim corresponding to method claim 3.  The difference is that it recites a memory and a communication interface.  Claim 8 is rejected for the same reasons as Claim 3.

	Claim 11 is a non-transitory machine readable information storage medium claim corresponding to method claim 1. The difference is that it recites one or more non-transitory (Froelich, Para [0071], discloses:  “Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium.”)  Claim 11 is rejected for the same reasons as Claim 1.

Claim 12 is a non-transitory machine readable information storage medium claim corresponding to method claim 2.  Claim 12 is rejected for the same reasons as Claim 2.

Claim 13 is a non-transitory machine readable information storage medium claim corresponding to method claim 3.  Claim 13 is rejected for the same reasons as Claim 3.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Froelich, Abele, and Vong, further in view of Steenwinckel (“Adaptive Anomaly Detection and Root Cause Analysis by Fusing Semantics and Machine Learning”).
As per Claim 4, the combination of Froelich, Abele, and Vong teaches the method as claimed in claim 1 as well as the step of determining, relationship between (i) the plurality of sensors and associated attributes and (ii) the domain knowledge across the plurality of graphical knowledge representations (see Rejection to Claim 1).  However, the combination of Froelich, Abele, and Vong does not explicitly teach comprises identifying jargon in the domain knowledge across the plurality of graphical knowledge representations; and translating the jargon into interpretable data using one or more translation techniques.
Steenwinckel discloses comprises identifying jargon in the domain knowledge across the plurality of graphical knowledge representations; and translating the jargon into interpretable data using one or more translation techniques. (Steenwinckel, Pages 274-275, discloses:  “ML methods, in general, are currently not able to take advantage of these graphical knowledge representations. Therefore, techniques to transform graphs into a vectorial representation are becoming more popular, resulting in embedding techniques [11].  Knowledge graph embeddings usually map entities and relations to a vector space and predict unknown triples by scoring the candidate triples [21]. Embeddings are mostly designed to perform a single statistical relational learning task, like predicting missing edges or predicting properties of nodes [12]. Recently designed embedding techniques transform the graph triples (subject, object and relation pairs) directly into vectors which can be reused for various tasks [15].”  Here, Steenwinckel discloses translating jargon.  Jargon is just terms used in the particular field, and the graphical knowledge representations will have relevant terms, and will thus comprise jargon.  Steenwinckel describes translating this into a form interpretable by machine learning, by transforming it into a vector embedding (“Knowledge graph embeddings usually map entities and relations to a vector space and predict unknown triples by scoring the candidate triples”).  In order to transform the knowledge graph into this vectorial representation, the entities and relations in the knowledge graph must all be “identified”.  Thus, Steenwinckel discloses identifying jargon in the domain knowledge across the plurality of graphical knowledge representations; and translating the jargon into interpretable data using one or more translation techniques.
Examiner note:  Steenwinckel continues this section to state the problems with these embeddings (“Constructing embeddings for dynamic knowledge graphs is, however, still problematic. High variable behaviour, such as in sensor data streams, usually involve recalculations due to the changed graphical representation. Embedding techniques used in combination with the traditional ML techniques usually have a low level of interpretability because decisions are based on the vectors themselves, not on the interpretable initial graphical data. Techniques to resolve this loss in interpretability are usually expensive and do not scale for large graphs [25].” However, Steenwinckel ultimately does not teach away from using embeddings, as Steenwinckel’s goal is to presents a solution to this on Pages 277-278 in Sections 4.1 and 4.2, by transforming the embedded knowledge graph into a matrix (Section 4.1), and then reproducing the knowledge graph from the embedded vectors (Section 4.2)).
Steenwinckel and the combination of Froelich, Abele, and Vong are analogous art because they are both in the field of endeavor of using machine learning for root cause analysis.
It would have been obvious before the effective filing date of the claimed invention to combine the knowledge graph based ML root cause analysis of the combination of the combination of Froelich, Abele, and Vong with the knowledge graph embedding of Steenwinckel.  One of ordinary skill in the art would be motivated to do so in order to be able to apply machine learning for root cause analysis across different domains, by embedding knowledge graphs from different domains into a common space (“These more general embeddings are particularly attractive for cross-domain knowledge graphs, which can be used in a variety of scenarios and applications”).

Claim 9 is a system claim corresponding to method claim 4.  The difference is that it recites a memory and a communication interface.  (Froelich, Para [007], discloses:  “In another aspect, a system for optimizing a radio access network includes a processor and a memory device coupled to the processor.”  Froelich, Para [0071], discloses:  “The servers 150 and 160 may also communicate with one or more external devices 414 such as a keyboard, a pointing device, a display 424, etc.; one or more devices that enable a user to interact with the servers 150 and 160; and/or any devices (e.g., network card, modem, etc.) that enable the servers 150, 160 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 422.”)  Claim 9 is rejected for the same reasons as Claim 4.

Claim 14 is a non-transitory machine readable information storage medium claim corresponding to method claim 4. The difference is that it recites one or more non-transitory machine readable information storage mediums. (Froelich, Para [0071], discloses:  “Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium.”)  Claim 14 is rejected for the same reasons as Claim 4.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Froelich, Abele, Vong, and Steenwinckel further in view of Oldoni (“Knowledge graph construction for research literatures”).
As per Claim 5, the combination of Froelich, Abele, Vong, and Steenwinckel teaches the method as claimed in Claim 4.  Steenwinckel teaches wherein the jargon is translated into the interpretable data at one or more levels comprising a Lexicon level, a word level, a sentence level, a grammar level, or combinations thereof (Steenwinckel, Top of Page 275, discloses:  “Knowledge graph embeddings usually map entities and relations to a vector space and predict unknown triples by scoring the candidate triples”.  Here, Steenwinckel discloses that the jargon is translated into interpretable data (“vector space” is interpretable by the ML model) comprising a word level (“entities” comprise one or more words)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steenwinckel with the combination of Froelich, Abele, and Vong for at least the reasons recited in Claim 4.
	However, the combination of Froelich, Abele, Vong, and Steenwinckel suggests, but does not explicitly teach wherein the method further comprises constructing a database for each of the one or more domains, and wherein the constructed database comprises a mapping between the interpretable data.  (One could argue that Steenwinckel suggests this, as Steenwinckel’s knowledge graph must be stored somewhere, and since the knowledge graph represents relations, as a relational database does, Steenwinckel’s knowledge graph could be considered a database.  It could similarly be said of Abele’s Rule Base on Page 1846 Figure 6.)
	Oldoni explicitly teaches wherein the method further comprises constructing a database for each of the one or more domains, and wherein the constructed database comprises a mapping between the interpretable data (Oldoni, Page 20, discloses:  “As mentioned previously, YAGO [44] is a prominent Knowledge Graph database, and possesses several advanced characteristics. Every relation in its database is annotated with its confidence value. See the example of the resulting graph in Figure 2.10. Moreover, YAGO combines the provided taxonomy with WordNet [33] and with the Wikipedia category system [50], assigning the entities to more than 350,000 classes. This allow for very powerful querying. Finally, it attaches a temporal and a spacial dimension to many of its facts and entities, being then capable to answer questions such as when and where such event took place. WordNet is a semantically-oriented dictionary of English, similar to a traditional thesaurus but with a richer structure [7]. More specifically, it provides relations to synonyms, hypernyms and hyponyms, among others.”  Here, Oldoni discloses constructing a database for the knowledge graph, comprising a mapping between interpretable data (“WordNet”)).
	Oldoni and the combination of Froelich, Abele, Vong, and Steenwinckel are analogous art because they are both applications of knowledge graphs, and Oldoni’s problem is pertinent to that faced by Froelich, Abele, Vong, and Steenwinckel (see MPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”)


Claim 10 is a system claim corresponding to method claim 5.  The difference is that it recites a memory and a communication interface.  (Froelich, Para [007], discloses:  “In another aspect, a system for optimizing a radio access network includes a processor and a memory device coupled to the processor.”  Froelich, Para [0071], discloses:  “The servers 150 and 160 may also communicate with one or more external devices 414 such as a keyboard, a pointing device, a display 424, etc.; one or more devices that enable a user to interact with the servers 150 and 160; and/or any devices (e.g., network card, modem, etc.) that enable the servers 150, 160 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 422.”)  Claim 10 is rejected for the same reasons as Claim 5.

Claim 15 is a non-transitory machine readable information storage medium claim corresponding to method claim 5. The difference is that it recites one or more non-transitory machine readable information storage mediums. (Froelich, Para [0071], discloses:  “Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium.”)  Claim 15 is rejected for the same reasons as Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonzalez et. al. (“Root Cause Analysis of Network Failures Using Machine Learning and Summarization Techniques”) discloses root cause analysis using machine learning and a knowledge base
Li et. al. (“Intelligent predictive maintenance for fault diagnosis and prognosis in machine centers”) discloses using machine learning for fault diagnosis, including knowledge discovery
Wang et. al. (“An intelligent monitoring system for the safety of building structure under the W2T framework”) discloses using machine learning for condition monitoring, including using an ontology and “multisource heterogeneous knowledge.”
Shumpert (US 2016/0342903 A1) discloses using machine learning and a knowledge base for anomaly detection using sensors in an IoT environment
Gomes Pereria et. al. (US 2019/0347148 A1) discloses performing root cause analysis using a knowledge base
Fenoglio et. al. (US 2019/0325060 A1) discloses clustering IoT sensors based on a knowledge base ontology
Volponi et. al. (US 2019/0130294 A1) discloses detecting faults in sensors using a domain knowledge base
Lee et. al. (WO 2019/132159 A1) discloses fault diagnosis of an IoT appliance, including the use of a “Diagnosis treatment knowledge DB”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.A.S./Examiner, Art Unit 2126          
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126